Exhibit 10.1





[logo.jpg]



Nate Davis
Chief Executive Officer
nate.davis@k12.com
 
Via email
 


Offer Date:  April 3, 2020




Timothy J. Medina
320 Canterwood Lane
Great Falls, VA  22066
tjmedina@gmail.com


Dear Tim:
 
It is our great pleasure to offer you employment with K12 or one of its
subsidiaries (the “Company”).  Your initial position will be Chief Financial
Officer, reporting to Nate Davis, Chairman and CEO. If you accept this offer,
you agree to report for work no later than the below date: 
 
Start Date: April 13, 2020
 
Your initial salary will be $19,791.67 biweekly which equates to $475,000 on an
annualized basis subject to standard payroll deductions and paid on the
Company’s regular payroll dates in accordance with the Company’s normal payroll
practices.
 
Effective on your first day of employment, you will be eligible to participate
in the Company's bonus plan in accordance with its terms and conditions as may
be amended from time to time, with an annual target incentive equal to 80% of
your base salary.  Any actual award will be pro-rated based on the portion of
your initial partial year of participation in the plan. Participation in our
incentive plan is subject to review and confirmation each year.  Should you join
the Company during the last quarter of the company’s fiscal year, you will be
ineligible for bonus payment during that fiscal year’s compensation planning
cycle.
 
Subject to approval of the Compensation Committee, the Company will grant you a
Restricted Stock Award (“RSA”) having a value (based on the Company’s common
stock price on the Start Date) equal to $800,000.  Upon approval of the
Compensation Committee on or before the next scheduled regular meeting following
your Start Date, you will receive an RSA Agreement for your acceptance which
sets forth the terms and conditions applicable to your grant, including the
vesting schedule for your RSAs.
 
Subject to approval of the Compensation Committee, the Company will also grant
you an award of Performance Share Units (“PSUs”), which will provide the
opportunity to earn the PSUs outlined in the table below.  The PSUs will be
granted pursuant to a PSU Agreement and our Stock Performance Plan (“SPP”). 
Under the SPP, the PSUs will be earned if the average 30-calendar day closing
stock price of the Company subsequent to 7 days after FY21 year-end earnings
release is at the levels defined below.  Performance between levels will be
interpolated linearly.



--------------------------------------------------------------------------------

 
Average 30-Calendar Day Closing Stock Price
Following 7 days after FY21 Year-End Earnings Release
Target Value
(in Millions)
Shares
$22.63
$0.8
       35,352
$25.86
$1.2
       46,407
$29.38
$1.5
       51,055
$33.21
$2.0
       60,223
$37.35
$2.5
       66,934
$46.65
$3.0
       64,309
$57.38
$3.2
       55,769

 
In addition to your compensation, you are eligible to participate in the Company
Health and Welfare Plans effective on your first day of employment.  You will
have 30 days from your hire date to enroll, decline or make changes to benefit
elections. You will also be eligible to participate in the Company’s 401(k) plan
on the first of the month following your hire date. Under the current plan, the
Company matches 25% up to 4% that you elect to contribute. You will
automatically be enrolled at 3% contribution unless you make an active election
within 30 days of receiving notice from the plan provider.   
 
You will be eligible to receive 25 days of Personal Time Off (PTO) per year. 
This time will be awarded on January 1st every year and will be pro-rated per
Company policy for any employee that starts after January 1st.  To encourage
employees to utilize vacation time, this time does not roll over each calendar
year and any unused time will not be paid out upon leaving K12.
 
The Company follows a Bring Your Own Device (BYOD) policy. Cell phone
reimbursements for eligible personnel are reimbursed (tax free) through payroll.
The reimbursement is split across pay periods so the employee receives $30 per
pay period.
 

This letter is not a contract for employment for any definite period of time.
Rather, all employment with the Company is terminable at the will of either
party with or without notice or cause. The “at will” nature of your employment
cannot be changed except in writing and signed by an authorized Officer of the
Company. 
 

This offer is conditional upon the successful completion of our standard
background check(s) and United States employment eligibility through I-9
verification. 
 

Your employment is contingent upon the execution of the enclosed K12 Employee
Confidentiality, Proprietary Rights and Non-Solicitation Agreement and K12
Agreement to Arbitrate (collectively, “Employment Agreements”), on or before the
Start Date.
 
By accepting this offer, you confirm that you are able to accept this job and
carry out all of the work involved without breaching any legal restrictions on
your activities, such as restrictions imposed by a current or former employer.
You agree to honor all obligations to your current and former employers during
your employment with the Company and that you are not involved in any situation
that might create, or appear to create, a conflict of interest with respect to
your loyalty to or duties for the Company
 
If the terms of this letter are acceptable, please execute and return the signed
offer for our files.  This offer will expire one week from the date of this
offer.
 

Tim, we look forward to your joining the K12 team and are confident you will
have great success here.
 
Sincerely,


 
 
Nate Davis
Chief Executive Officer


--------------------------------------------------------------------------------

cc: Val Maddy
      Senior Vice President, Human Resources
      vmaddy@k12.com


 
I, Timothy J. Medina, have read, understand and accept the terms of employment
as described above and consent to receive communication from K12 via text or
voicemail on the phone number you provided during the hiring process. These
communications will only be for purposes related to your job.
 
Signature:
/s/ Timothy J. Medina
 



Date:

April 6, 2020

 
